DETAILED ACTION
1.	This Office Action is in response to Applicant’s Amendments and Remarks filed on 12/17/2021, which have been entered. Claims 1, 3-4, 6-8, 10-14, and 20 are examined below. Claim 1 is currently amended. Claims 2, 5, 9, 21 have been canceled. Claim 21 is newly added. Claims 15-19 remain withdrawn from consideration.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The rejection of claim 21 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn in view of the cancelation of the claim.


Claim Rejections - 35 USC § 103
4.	Claims 1, 3-4, 6-8, 10-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mamak et al. (US 2010/0147188 A1; hereinafter ‘Mamak’), in view of Sue et al. (US 2009/0035469 A1; hereinafter ‘Sue’).
As to independent claim 1, Mamak teaches a fine carbon particle having a diameter of less than 3 microns and a height of less than 0.05 micron (see para. 0070: prepared graphite nanoplatelets have a thickness (i.e. height) of from about 3 nm to 20 nm and width (i.e. diameter) of from about 1 micron to 5 microns), wherein an aspect ratio of the fine carbon particle is greater than 50 and less than 200 (see para. 0071: the  prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I. 
Mamak teaches particles of “graphite nanoplatelets” that represent a range of thicknesses from monolayer graphene to multi-layer graphene (see para. 0116, 0161), the nanoplatelets having the same diameter, height and aspect ratio as the “fine carbon particles” recited in claim 1 (see para. 0070-0071). Mamak fails to explicitly teach perfect circular disks, as required by amended claim 1.
However, Sue teaches that nanoplatelets are nanoparticles having a thin, planar geometry that may comprise any suitable material such as graphite (see para. 0058). Sue teaches that nanoplatelets have an aspect ratio, diameter to thickness ratio, of most preferably between about 100 and 500, and may comprise any suitable shape such as circular, rectangular, triangular, etc. (see para. 0058).
Therefore, in view of the teaching of Sue, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to prepare the nanoplatelets of Mamak into a perfect circular shape as taught by Sue to arrive at the claimed invention because Mamak suggests graphite nanoplatelets having the same thickness, width and aspect ratio as the graphite nanoplatelets of a circular shape taught by Sue (see Mamak para. 0070-0071 and Sue para. 0070-0071). Thus, a person of ordinary skill in the art would be motivated to select and/or prepare graphite nanoplatelets shaped as a “perfect circular disk” to arrive at the claimed fine carbon particle with a reasonable expectation of success and would expect such a product to have similar properties to those claimed, absent the showing of unexpected results.
Mamak teaches graphite nanoplatelets produced by a process using a plasma reactor which employs hydrogen gas and high temperatures (see para. 0045-0053), but fails to explicitly disclose that the fine carbon particle is made by a gas phase process using natural gas and a heated gas comprising at least 50% hydrogen by volume. It is noted that since claim 1 is drawn to a fine carbon particle product, its process for making is a product-by-process limitation.
It should be understood that in a case where a product is specified by a production method, the invention relates to the ultimately obtained product regardless of the method by which the product is produced. The burden is on Applicants to show how the fine carbon particle product differs when produced by the claimed process. See MPEP 2113, which includes this guidance: “Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.” Emphasis above was added by the Office. 
As to claims 3-4, modified Mamak teaches an admixture comprising fine carbon particles including the fine carbon particle of claim 2 present in an amount of at least 1% / 10% by weight (see para. 0066: prepare polymer concentrates or masterbatches containing from about 20 to 60 weight percent of graphite nanoplatelets based on the composition, satisfies the “at least 1% by weight” recited in claim 3 and the “at least 10% by weight” recited in claim 4).
As to claims 6-7 and 20, modified Mamak teaches the fine carbon particle of claim 1 wherein the aspect ratio is at least 100 but less than 200 (see para. 0071); the  prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I.  
Claims 8 and 11-14 further define the fine carbon particle of claim 1 by reciting two distinct injection regions [claim 8], the temperature of the heated gas [claims 11-12], a “made by mixing” step [claim 13], and that the heated gas is generated in presence of methane [claim 14]. Mamak and Sue fail to explicitly disclose these process parameters. However, it should be understood that, in a case where a product is specified by a production method, the invention relates to the ultimately obtained product regardless of the method by which the product is produced, thus the invention in claims 8 and 11-14 is essentially the same as the invention in claim 1. The burden of proof is shifted to the Applicant to establish that their product is patentably distinct, not the Examiner to show the same method of making. See MPEP 2113.
As to claim 10, Mamak and Sue teaches an admixture comprising spherical and/or ellipsoidal fine carbon particles including at least 1% by weight of the particles of claim 1 present in an amount of at least 1% by weight (see Mamak para. 0064-0068).


Response to Arguments
5.	Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.  Applicant argues that claim 1 is not obvious over Mamak because perfect circular disk”. 
However, there are still no features recited within instant claim 1 that define a “platelet” differently from a “perfect circular disk”. An example of a feature that could be included is the particular diameter of the disk. 
Further, Applicant’s arguments still amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Mamak teaches carbon particles called “nanoplatelets” having the same diameter, height and aspect ratio as instantly claimed (see Mamak para. 0070-0071) and Sue teaches that nanoplatelets are known to have circular shapes (see Sue para. 0058), i.e. the prior art teaches carbon particles having the same physical characteristics as a “perfect circular disk”. See MPEP 2111 for broadest reasonable interpretation.
For at least the reasons described above, the claim rejections are maintained.


Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        March 1, 2022